 In the Matter Of COMBUSTION ENGINEERING COMPANY, INC., EMPLOYERandPATTERN MAKERS' LEAGUE or NORTH AMERICA, AFL, PETITIONERCase No. 10-R-1840.-DecidedJudy 18,1947Messrs. Jac ChamblissandGrier Lloyd,both of Chattanooga,Tenn.,for the Employer.Messrs. J. A. Lipscomb,of Bessemer,Ala., andGeorge S. ReynoldsandCharles L. Algee,both of Chattanooga,Tenn., for the Petitioner.Mr. G. G. Kissinger,of Chattanooga Tenn., for the Intervenor.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chatta-nooga, Tennessee, on March 4, 1947, before W. G. Stuart Sherman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERCombustion Engineering Company, Inc., is a Delaware corporationengaged in several States in the United States in the manufacture, sale,and distribution of coal burning and steam generating equipment andgrey iron castings.This proceeding concerns only the Employer'sfoundry (Plant No. 4) at Chattanooga, Tennessee.During 1946, theEmployer purchased raw materials for use at this plant valued in excessof $500,000, approximately 90 percent of which was received frompoints outside the State of Tennessee.During the same period, theEmployer manufactured products at Plant No. 4 which were valuedin excess of $5,000,000, approximately 90 percent of which was shipped'to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.74 N. L. R. B., No 106.556 COMBUSTION ENGINEERING COMPANY, INC.II.THE ORGANIZATIONS INVOLVED557The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.InternationalMolders and Foundry Workers of North America,herein called the Intervenor, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; TIIE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit comprised of all non-supervisory jour-neymen pattern makers and apprentice pattern makers employed inthe Employer's foundry.The Employer and the Intervenor contendthat these employees should be included in the single industrial unitpresently represented by the Intervenor.The record reveals that following a Board ordered election,' theIntervenor was certified in February 1938 as collective bargainingagent for all the Employer' foundry workers.Since August 2, 1940,the Employer and the Intervenor have been bound by collective bar-gaining agreements embracing the employees covered in the certifica-tion.2. In April 1946 the Petitioner made its first claim to representa-tion and on April 19, 1946, it filed its petition hetvein.On November11, 1946, the Employer and the Intervenor executed their latestagreement.At the time of the Board's determination of the appropriate unit in1938, only 1 pattern foreman and his apprentice were employed bythe Employer.The size of the pattern shop increased during the war,and postwar operations indicate that a complement of approximately12 pattern workers will be maintained for an indefinite period.Al-though apparently covered by the contracts between the Intervenorand the Employer, the pattern workers have not become members ofthe Intervenor, nor have they participated in that union's affairs. In15 N L R B 344.2 These agreements have provided for an "open shop" with maintenance of membershipclauses. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 1946, the pattern makers attempted to-secure a raise in wagesin accordance with a general wage increase given to all the shops inthe area and the Employer advised them that request for-such wageincreasemust be processed through the Intervenor.Nevertheless,the pattern makers requested the Petitioner to represent them. Inthe meanwhile, however, the pattern shop workers processed theirrequest for higher wages through the Intervenor, pending dispositionof this proceeding.The pattern shop employees are skilled craftsmen requiring ap-prenticeship training before qualifying as journeymen.They workin a separate room and under separate,supervision from the Em-ployer's other employees; they receive a higher rate of pay than theother workers and are not interchanged with them.It is clear from the foregoing facts that the pattern makers form ahomogeneous group with interests distinguishable from those of theproduction and maintenance employees.The only remaining issueiswhether the bargaining history of the Employer's plant precludesthem from placement in a unit other than the production and main-tenance unit.We have frequently held that pattern makers with duties similar tothose performed by the employees herein involved constitute a craftgroup,3 which may be approximately included for collective bargain-ing purposes in a plant-wide unit or in a separate unit.Under thesecircumstances, and inasmuch as the pattern makers have not had anopportunity previously to vote for separate representation, we are ofthe opinion that they should now be given an opportunity to demon-strate in a Board election whether they desire representation on a sepa-rate basis or as part of the plant-wide unit.Accordingly, we shallmake no final unit determination at the present time but shall directan election among all journeymen pattern makers and apprentice pat-tern makers employed in the pattern shop department, at the Em-ployer's foundry (Plant No. 4) at Chattanooga, Tennessee, excludingoffice and clerical employees,executive employees,and all other super-visory employees.If the majority of these employees select the Peti-tioner as their bargaining representative, they will be taken to haveindicated their desire to constitute a separate appropriate unit. If,however, they select the Intervenor they will be taken to have indi-cated their desire to remain a part of the existing plant-wide unitcurrently representedby theIntervenor.SeeMatter of Kaiser FrazierCorporation,73 N. L. R B. 109. COMBUSTION ENGINEERING COMPANY, INC.DIRECTION OF ELECTION 4559As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Combustion Engineering Com-pany, Inc., Chattanooga, Tennessee (Plant No. 4), an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the votinggroup described in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Pattern Makers' League of North America,AFL, or by International Molders and Foundry Workers of. NorthAmerica, AFL, for the purposes of collective bargaining, or by neither.4 Any participant in the election herein may,upon its prompt request to and approvalthereof by the Regional Director,have its name removed from the ballot.15 5lYU48v-J IIit